Exhibit 10.23

 

LOGO [g652998ex10_23logo.jpg]

 

  

September 12, 2013

As amended October 9, 2013

Ms. Ellen Daley

9 Valley Road

Dorchester, MA 01742

Dear Ellen:

This letter acknowledges the conclusion of your employment with Forrester
Research, Inc. (“Forrester” or the “Company”), and sets forth Forrester’s
agreement with you concerning the terms of this conclusion.

You have agreed to resign from your position as Managing Director, Business
Technology Client Group, and as an officer of Forrester, effective the close of
business September 30, 2013. Your last day of employment with Forrester shall be
December 31, 2013, unless you or Forrester terminates your employment earlier
pursuant to paragraph 1, below. Your last day of employment with Forrester is
referred to as the “Separation Date”.

Between now and the Separation Date, you shall reasonably assist in the orderly
transition of your duties as Managing Director, Business Technology Client
Group, serve as the Managing Director, Customer Solutions, as such position is
described more fully in the attached Addendum and in paragraph 1, below, and
reasonably perform such other duties as Forrester may reasonably direct. You
agree that if there is any inconsistency between the terms of this letter
agreement and the Addendum, this letter agreement shall govern.

On the Separation Date Forrester will pay you an amount equal to any earned but
previously unpaid base salary through such date, and payment for any accrued but
unused vacation, reduced by all appropriate withholdings. Such payments are not
contingent upon your execution of this letter agreement.

In addition, subject to your eligibility to elect continuing group medical,
dental and vision insurance coverage in accordance with the federal law known as
COBRA, your participation in Forrester’s group medical, dental and vision
insurance plans shall terminate on the last day of the calendar month in which
the Separation Date occurs, in accordance with the terms of such plans and
programs. Your participation in all other employee benefit plans and programs
provided by Forrester shall terminate on the Separation Date in accordance with
the terms of such plans and programs.

Forrester Research, Inc. 60 Acorn Park Drive, Cambridge, MA 02140 USA Tel: +1
617.613.6000 Fax: +1 617.613.5000

www.forrester.com



--------------------------------------------------------------------------------

This letter does not alter the terms of any Company equity incentive plans (such
as the Company’s Amended and Restated 2006 Equity Incentive Plan), or the terms
of any previously awarded grants under such plans.

Please be reminded of your continuing obligations pursuant to the Employee
Confidentiality, Proprietary Rights and Noncompetition Agreement
(“Noncompetition Agreement”) that you signed with Forrester (copy enclosed).
These obligations continue following the conclusion of your employment and apply
regardless of whether you execute this letter agreement.

Further, in consideration of your fulfillment of your obligations set forth
herein, and without admission of any wrongdoing or liability on the part of
Forrester, you and Forrester agree as follows:

 

1. Subject to your execution and non-revocation of this letter agreement and
your execution and non-revocation of the Affirmation of Release of Legal Claims
(“Affirmation”) attached as Exhibit A, as well as your continuing fulfillment of
all of your obligations hereunder and in the Addendum, Forrester will provide
you with the following:

(a) You will continue to receive your current base salary ($283,500.00 gross
annualized) and remain eligible to participate in Forrester’s employee benefit
programs, consistent with the applicable plan documents and Company policies,
through your Separation Date. Either you or Forrester may terminate your
employment at any time prior to December 31, 2013, by providing thirty
(30) days’ written notice. Forrester, in its discretion, may relieve you of your
duties at any time during this notice period. In such event, you will continue
to receive your base salary and participate in Forrester’s employee benefits
programs through the Separation Date.

(b) For purposes of this letter agreement, “Cause” is defined as your
malfeasance or gross negligence in the performance of your duties; fraud or
dishonesty by you with respect to the Company or which materially harms the
Company’s reputation in the marketplace; your conviction of or plea of nolo
contendere to any felony or other crime involving moral turpitude; or your
material breach of any provision of this letter agreement or the Noncompetition
Agreement, but in the event of a material breach of this letter agreement or the
Noncompetition Agreement, the Company will first provide you with written notice
of the nature of the breach and the opportunity by you to cure the breach within
five (5) days of your receipt of the written notice. Forrester may terminate
your employment immediately for Cause. In such event, Forrester will pay you an
amount equal to any earned but previously unpaid base salary through such date,
and payment for accrued but unused vacation, both reduced by all appropriate
withholdings, and

 

2



--------------------------------------------------------------------------------

reimbursement of reasonable business expenses incurred by you prior to such
date. In the event your employment is terminated for Cause, you will not be
eligible for any other payments from Forrester, such as, but not limited to, the
End of Service Payment set forth in paragraph 1(c) or the Annual Executive Bonus
set forth in paragraph 1(d).

(c) If you remain employed by Forrester through December 31, 2013, Forrester
will pay you a lump sum end of service payment of $225,000.00, less applicable
withholdings (the “End of Service Payment”). This payment will be made as soon
as administratively possible following the expiration of the second revocation
period set forth in paragraph 9, below, and no later than February 1, 2014. In
the event the Separation Date occurs prior to December 31, 2013 because of your
death or voluntary resignation, due to Forrester’s termination of your
employment for any reason other than Cause, or through mutual agreement between
you and Forrester, the End of Service Payment shall be calculated by multiplying
$225,000.00 by a fraction, the numerator of which shall be the number of
calendar days between August 1, 2013 and the Separation Date and the denominator
of which shall be 153. For the avoidance of doubt, you will not be eligible for
an End of Service Payment if your employment is terminated for Cause.

(d) You will remain eligible for a 2013 annual executive bonus (the “Annual
Executive Bonus”) in accordance with Forrester’s Amended and Restated Executive
Cash Incentive Plan (the “Plan”). You acknowledge and agree that the payment, or
amount, of any such bonus is not guaranteed. For the avoidance of doubt, you
will not be eligible for an Annual Executive Bonus if your employment is
terminated for Cause. In the event the Separation Date occurs prior to
December 31, 2013 because of your voluntary resignation, due to Forrester’s
termination of your employment for any reason other than Cause, or through
mutual agreement between you and Forrester, you will be eligible for a pro rata
portion of the Annual Executive Bonus, and you acknowledge and agree that the
payment, or amount, of any such bonus is not guaranteed.

(e) In the event you die after signing this letter agreement and prior to
receiving the End of Service Payment, Forrester will pay the End of Service
Payment (as calculated in paragraph 1(c) above) to your estate, provided your
estate executes a release of legal claims in Forrester’s favor.

(f) Forrester agrees not to contest any claim you may file for unemployment
compensation benefits provided your employment is not terminated for Cause. You
acknowledge and agree that the decision whether to award such benefits rests
with the state unemployment board and that Forrester cannot guarantee your
receipt of such benefits.

 

3



--------------------------------------------------------------------------------

2. Prior to your Separation Date, you shall return to Forrester all telephone
cards, credit cards, building cards, keys, work papers, files and other
documentation, laptop computer and other equipment, computer files and
diskettes, and all other Forrester records and property, without retaining any
copies or derivations thereof, except for your personnel and benefits documents.

 

3. You have agreed to submit for reimbursement purposes all business expense
reports and any necessary supporting documentation to Forrester by the
Separation Date. The End of Service Payment and any Annual Executive Bonus, as
set forth in paragraph 1 above, will take into account a proper reconciliation
of amounts due to you from Forrester and/or amounts due to Forrester from you.
These reconciliation adjustments may include, but are not limited to,
outstanding travel advances or expenses, overdue American Express bills,
unreturned Company-owned equipment, and outstanding expense reports. For the
avoidance of doubt, in the event these obligations to Forrester have not been
previously satisfied, Forrester will offset them against any compensation
payable hereunder, such as the End of Service Payment and the Annual Executive
Bonus.

 

4.

In consideration of the undertakings described herein, including the End of
Service Payment, which Forrester has agreed to pay you hereunder, and to which
you would not otherwise be entitled, you, on behalf of yourself and your
representatives, assigns, executors, administrators, and heirs, hereby
completely release and forever discharge Forrester Research, Inc. and its
subsidiaries, and all of their respective shareholders (but only in their
capacity as shareholders), officers, and all other representatives, agents,
directors, employees, employee benefit plans, successors, and assigns, both
individually and in their official capacities, from all claims, rights, demands,
actions, obligations, and causes of action, of every kind, nature, and
character, known or unknown, which you now have, may now have, or have ever had,
against them until the date you execute this letter agreement arising from or in
any way connected with your employment relationship with Forrester Research,
Inc., any actions during the relationship, and/or the termination of such
relationship. This release extends to, without limitation, “wrongful discharge”
claims; all claims relating to any contracts of employment, express or implied;
any claims related to defamation, privacy, misrepresentation, or breach of the
covenant of good faith and fair dealing, express or implied, and tort claims of
every nature; any claims under municipal, state, or federal statutes or
ordinances; claimed violations of fair employment practices,
anti-discrimination, or civil rights laws (including but not limited to all
claims under Title VII of the Civil Rights Act of 1964, and any claims of
discrimination on the basis of race, sex, pregnancy, age, religion, national
origin, sexual orientation or sexual preference, handicap, disability, veteran
status or any other protected classification; claims under the Age
Discrimination in Employment Act, as amended; claims under the Family and
Medical Leave Act, as amended, or any other federal or state law concerning
leaves of absence; claims under the Americans With Disabilities Act. as amended,
and any other laws and regulations relating to employment discrimination);
claims under the Worker

 

4



--------------------------------------------------------------------------------

  Adjustment and Retraining Notification (“WARN”) Act; claims under the Employee
Retirement Income Security Act (other than claims against an employee benefit
plan seeking payment of a vested benefit under the terms of that plan), all
claims relating to payment of wages under the Massachusetts Wage Act, Gen. Laws
ch. 149; claims for wages, bonuses, incentive compensation, stock payments,
stock options, any form of equity participation, or any other compensation or
benefits; and claims for compensatory or punitive damages or attorney’s fees.
This release does not apply to any equity awards granted under Forrester equity
incentive plans, which shall remain in effect in accordance with their terms.

In addition, this release shall not apply to the following: a) any claim to
enforce this letter agreement; b) any claim for indemnification and defense
pursuant to any Forrester policy, such as its by-laws, or any insurance policy
it may hold; c) any counterclaim against any individual released in this letter
agreement (but not Forrester) who first files any claim against you; and d) any
claim for Workers’ Compensation benefits, for unemployment compensation benefits
or COBRA benefits.

For good and valuable consideration, the receipt of which is hereby
acknowledged, Forrester, for itself and for its subsidiaries, and all of its and
their respective shareholders (but only in their capacity as shareholders),
officers, and all other representatives, agents, directors, employees, employee
benefit plans, successors, and assigns, both individually and in their official
capacities, (collectively “Forrester Releasors”) hereby completely releases and
forever discharges you, on behalf of yourself and your representatives, assigns,
executors, personal representatives, administrators, and heirs, from all claims,
rights, demands, actions, obligations, and causes of action, of every kind,
nature, and character, known or unknown, which the Forrester Releasors now have,
may now have, or have ever had, against you until the date Forrester executes
this letter agreement arising from or in any way connected with your employment
relationship with Forrester, any actions during the relationship, and/or the
termination of such relationship, except for any criminal misconduct and any
claim to enforce this letter agreement.

 

5.

You agree that unless and until Forrester determines that, under applicable law,
Forrester is required to make the provisions of this letter agreement public,
the terms of this letter agreement are confidential. All information relating to
the subject matter of this agreement, including the terms and amounts set forth
herein, have been and will be held confidential by you and not publicized or
disclosed to any person (other than an immediate family member, legal counsel,
or financial advisor, provided that any such individual to whom permissible
disclosure is made agrees to be bound by these confidentiality obligations),
business entity, or government agency (except as mandated by state or federal
law). You also agree that you will not disparage Forrester, its officers and
directors, and any employee who you know to be an employee on the Separation
Date. You represent that, as

 

5



--------------------------------------------------------------------------------

  of the date of this letter agreement, you have not breached the Noncompetition
Agreement you entered into with Forrester, and you further agree to abide by
such Agreement going forward. Any material breach of this letter agreement or
the Noncompetition Agreement, subject to your opportunity to cure the breach as
referenced in Section 1(b) above, will be grounds for immediate termination
and/or disgorgement of the End of Service Payment and 2013 Annual Executive
Bonus provided to you hereunder. As additional consideration for signing this
letter agreement, Forrester agrees to instruct its officers and directors to
refrain from disparaging you. You further agree to cooperate with Forrester and
to make yourself available to Forrester upon Forrester’s “reasonable request,”
both before and after the Separation Date, in order to assist Forrester in: a)
the defense of any pending or future legal claims as to which you may have
relevant information, and b) the execution of any administrative or regulatory
filings and related documentation, including as needed in order to effectuate
your resignation or removal as a director, officer, or authorized signatory for
any corporate group entity. A reasonable request under this section is one which
takes into account the urgency of the Company’s need for your assistance, the
availability of others who have the necessary skills, knowledge or information,
the amount of time required of you, and your other business and personal
commitments. The Company agrees that, if reasonably possible, such cooperation
after your Separation Date will occur at mutually agreeable times and places.
The Company will reasonably endeavor to structure such cooperation after your
Separation Date in order to minimize any interference with any future employment
you may secure. Beginning one year after the Separation Date, and provided that
you obtain a written authorization from the Company describing the scope of any
ongoing assistance, the Company will pay you for time you spend with the Company
or its attorneys providing such assistance at an hourly rate of $150.00. Such
payment will be made within 30 days of your provision of such assistance. You
will not, however, receive any payment for providing testimony in Eastern
Massachusetts in connection with a lawfully issued subpoena. The Company,
moreover, will reimburse you for reasonable out-of-pocket expenses in connection
with such cooperation for items such as travel, lodging and meals within 30 days
of your submission of documentation of such expenses to the Company.

 

6. Massachusetts law shall govern the validity and interpretation of this
agreement.

 

7. Any term or provision of this letter agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this letter agreement or affecting the validity or
enforceability of any of the terms or provisions of this letter agreement in any
other jurisdiction; and any such invalid or unenforceable provision shall be
modified by such court so that it is enforceable to the greatest extent
permitted by applicable law.

 

6



--------------------------------------------------------------------------------

8. This letter agreement, the Addendum, and the Affirmation constitutes the
entire understanding of the parties with respect to your employment, its
termination, and all related matters, excepting only the Employee
Confidentiality, Proprietary Rights and Noncompetition Agreement, the Plan, and
any outstanding equity awards; which will remain in full force and effect
according to their terms. You and Forrester expressly warrant that each has read
and fully understands this agreement; that Forrester has advised you to consult
with an attorney before signing this agreement, and that you have had the
opportunity to consult with legal counsel of your own choosing and to have the
terms of this agreement fully explained to you; that you are not executing this
agreement in reliance on any promises, representations, or inducements other
than those contained herein; and that you are executing this agreement knowingly
and voluntarily, and free of any duress or coercion.

 

9. You may take up to twenty-one (21) days from the date of your receipt of this
letter agreement to decide to sign and return this letter agreement to
Forrester. The offer contained in this letter agreement will automatically
become null and void if Forrester does not receive your signed acceptance in
this twenty-one (21) day time frame. For a period of seven (7) days after you
sign this letter agreement, you may revoke your acceptance of this agreement by
delivery of written notice to Gail S. Mann, Chief Legal Officer, Forrester
Research, Inc., 60 Acorn Park Drive, Cambridge, MA 02140. Your receipt of the
End of Service Payment and any Annual Executive Bonus set forth in paragraph 1,
above, is conditioned upon your execution and non-revocation of the attached
Affirmation. You may take up to twenty-one (21) days from the Separation Date to
sign and return the Affirmation, provided that you may not sign the Affirmation
until the day following the Separation Date. Additionally, for a period of seven
(7) days after you sign the Affirmation, you may revoke your acceptance of the
Affirmation by delivery of written notice to Gail S. Mann, Chief Legal Officer,
Forrester Research, Inc., 60 Acorn Park Drive, Cambridge, MA 02140. Your right
to receive the End of Service Payment and any Annual Executive Bonus listed in
paragraph 1, above, will not be effective until this second revocation period
has expired, and further provided you have not timely revoked your acceptance of
the Affirmation.

 

10. This letter agreement, and the rights and obligations of the Company and you
hereunder, shall inure to the benefit of and shall be binding upon, you and the
Company and your and the Company’s respective successors, assigns, heirs and
personal representatives. This letter agreement has been duly authorized by the
Company’s Board of Directors.

 

7



--------------------------------------------------------------------------------

If you wish to accept this letter agreement, please sign the enclosed copy of
this letter agreement within twenty-one (21) days of your receipt of this letter
agreement, and return it to me. Please call me if you have any questions
regarding the information set forth in this letter agreement.

 

Very truly yours, LOGO [g652998ex10_23pg08a.jpg] Lucia L. Quinn Chief People
Officer Accepted and Agreed: LOGO [g652998ex10_23pg08b.jpg] Ellen Daley 10/16,
2013

 

8



--------------------------------------------------------------------------------

Exhibit A

AFFIRMATION OF RELEASE OF LEGAL CLAIMS

I, Ellen Daley, do hereby affirm my acceptance of the letter agreement dated
October     , 2013, which I signed on              , 2013, attached hereto (the
“Letter Agreement”) and agree as follows:

1. In consideration for the benefits set forth in the Letter Agreement, and
other good, valuable and sufficient consideration which Forrester Research, Inc.
has agreed to pay me, and to which I acknowledge I am not otherwise entitled, on
behalf of myself and my representatives, assigns, executors, administrators, and
heirs, I hereby completely release and forever discharge Forrester Research,
Inc. and its subsidiaries, and all of their respective shareholders (but only in
their capacity as shareholders), officers, and all other representatives,
agents, directors, employees, employee benefit plans, successors, and assigns,
both individually and in their official capacities, from all claims, rights,
demands, actions, obligations, and causes of action, of every kind, nature, and
character, known or unknown, which I now have, may now have, or have ever had,
against them until the date I execute this Affirmation arising from or in any
way connected with my employment relationship with Forrester Research, Inc., any
actions during the relationship, and/or the termination of such relationship.
This release extends to, without limitation, “wrongful discharge” claims; all
claims relating to any contracts of employment, express or implied; any claims
related to defamation, privacy, misrepresentation, or breach of the covenant of
good faith and fair dealing, express or implied, and tort claims of every
nature; any claims under municipal, state, or federal statutes or ordinances:
claimed violations of fair employment practices, anti-discrimination, or civil
rights laws (including but not limited to all claims under Title VII of the
Civil Rights Act of 1964, and any claims of discrimination on the basis of race,
sex, pregnancy, age, religion, national origin, sexual orientation or sexual
preference, handicap, disability, veteran status or any other protected
classification; claims under the Age Discrimination in Employment Act, as
amended; claims under the Family and Medical Leave Act, as amended, or any other
federal or state law concerning leaves of absence; claims under the Americans
With Disabilities Act, as amended, and any other laws and regulations relating
to employment discrimination); claims under the Worker Adjustment and Retraining
Notification (“WARN”) Act; claims under the Employee Retirement Income Security
Act (other than claims against an employee benefit plan seeking payment of a
vested benefit under the terms of that plan); all claims relating to payment of
wages under the Massachusetts Wage Act, Gen. Laws ch. 149; claims for wages,
bonuses, incentive compensation, stock payments, stock options, any form of
equity participation, or any other compensation or benefits; and claims for
compensatory or punitive damages or attorney’s fees. This release does not apply
to any vested equity awards, including vested stock options and restricted stock
units, nor does it alter the

 

9



--------------------------------------------------------------------------------

terms of any equity incentive plans or previously awarded grants under such
plans. This release shall not apply to the following: a) any claim to enforce
the Letter Agreement; b) any claim for indemnification and defense pursuant to
any Forrester policy, such as its by-laws, or any insurance policy it may hold;
c) any counterclaim against any individual released in the Letter Agreement (but
not Forrester) who first files any claim against me; and d) any claim for
Workers’ Compensation benefits, for unemployment compensation benefits or COBRA
benefits.

2. I agree that unless and until Forrester determines that, under applicable
law, Forrester is required to make the terms of the Letter Agreement and this
Affirmation of Release of Legal Claims (“Affirmation”) public, the terms of the
Letter Agreement and this Affirmation are confidential. I will hold all
information relating to the subject matter of the Letter Agreement and this
Affirmation confidential and will not publicize or disclose to any person (other
than an immediate family member, legal counsel, or financial advisor, provided
that any such individual to whom permissible disclosure is made agrees to be
bound by these confidentiality obligations), business entity, or government
agency (except as mandated by state or federal law). I also agree that since I
signed the Letter Agreement, I have not and will not disparage Forrester, its
officers and directors and any employee who I know to be an employee on the
Separation Date. I represent that, as of the date of the Letter Agreement and
this Affirmation, that I have not breached the Employee Confidentiality,
Proprietary Rights and Noncompetition Agreement (“Noncompetition Agreement”), I
entered into with Forrester, and I further agree to abide by such Agreement
going forward. Any material breach of the Letter Agreement or the Noncompetition
Agreement, subject to the Company providing me with written notice of the nature
of the breach and the opportunity to cure the breach within five (5) days of my
receipt of the written notice, will be grounds for disgorgement of the End of
Service Payment and the 2013 Annual Executive Bonus provided to me under the
Letter Agreement and this Affirmation.

3. I expressly warrant that I have read and fully understand the Letter
Agreement and this Affirmation; that Forrester has advised me to consult with an
attorney before signing this Affirmation, and that I have had the opportunity to
consult with legal counsel of my own choosing and to have the terms of this
Affirmation fully explained to me; that I am not executing this Affirmation in
reliance on any promises, representations, or inducements other than those
contained herein; and that I am executing this Affirmation knowingly and
voluntarily, and free of any duress or coercion.

4. I acknowledge that I was provided with twenty-one (21) days from my last day
of employment on                      to sign and return this Affirmation, and
that in order to receive the End of Service Payment and any Annual Executive
Bonus as set forth in the Letter Agreement, I must return this signed
Affirmation within this twenty-one (21) day period. For a period of seven (7)
days after I sign this Affirmation, I may revoke my acceptance by delivery of
written notice to Gail S. Mann, Chief Legal Officer, Forrester

 

10



--------------------------------------------------------------------------------

Research, Inc., 60 Acorn Park Drive, Cambridge, MA 02140. I understand and agree
that I will not receive the End of Service Payment or any Annual Executive Bonus
as set forth in the Letter Agreement if I revoke my acceptance of this
Affirmation.

 

Accepted and Agreed:    

 

   

 

Ellen Daley     Date

 

11